Title: From Thomas Jefferson to Richard Richardson, 31 March 1800
From: Jefferson, Thomas
To: Richardson, Richard



Dear Sir
Philadelphia Mar. 31. 1800.

In your’s of the 21st. you acknolege mine of Feb. 17. since that I wrote to you on the 16th. and 25th. inst: the last was merely to inform you of the departure of a box of plants and 4. casks of plaister of Paris. I would have Fagg’s plank immediately sorted by mr Perry. what is fit for flooring to be kiln-dried directly, that not fit for it to be spread by way of floor in the loft of the dwelling house. mr Perry should proceed with the floors the moment the plank is dry. this matter requires pressing attention. by this time I expect my bacon will be coming to Columbia. you should be on the lookout & have it brought home the moment it arrives there. Congress propose to rise the first Monday in May; so that I expect by the next post to send you directions for my horses to go to Eppington to meet me. in the mean time they should be got into order as much as possible. I wish you to engage Davy Bowles to go with them to meet me. he lives in Milton with mr Anderson I believe, who had agreed to indulge him when I came from home to come with me to Fredericksburg if Jupiter had not come. hence I presume it not disagreeable to mr Anderson. otherwise I would not have it proposed; but some other person looked out for. the nail rod is all arrived at Richmond from Monticello. I would not have you delay plaistering the rooms for the plaister of Paris. especially my room which must be ready by the time I get home. tho’ I suppose the plaister will arrive in Richmond certainly in the course of this present week. I am Sir
Your humble servt

Th: Jefferson


P.S. I was in hopes to have recieved before this mr Lewis’s survey of mr Short’s farms as mentioned in a former letter to you.

